CLEMENS, Senior Judge.
The only issue here: Was the indigent defendant’s incriminating oral statement to police improperly admitted in evidence when allegedly made without prior explicit MIRANDA warning about defendant’s right to appointed counsel? This hinges on the resulting finding of guilt of attempted robbery and thirty year sentence as a prior offender.
In the jury-waived case the court had found defendant guilty of attempted robbery first degree. The owner thwarted this by shooting defendant.
Detective Fred West testified to two incriminating conversations with defendant. The officer testified each statement was made after reciting defendant’s MIRANDA rights, including his right to have a lawyer present while talking to the officer. The officer further testified he had read to defendant from a card the full MIRANDA warnings, which defense counsel conceded. Thus, the record refutes defendant’s point relief on. State v. Olds, 603 S.W.2d 501, 507 (Mo. banc 1980).
Affirmed.
CRIST, P.J., and CRANDALL, J., concur.